04/06/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                      PR 21-0005                            FILED
                                                                           APR 0 6 2021
IN RE THE MOTION OF SETH                                                Bowen Greenwood
                                                                            Suprerne Court
HELFGOTT FOR ADMISSION TO THE                                    0R D           IVInritana


BAR OF THE STATE OF MONTANA



      Seth Helfgott has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Helfgott has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Seth Helfgott may be sworn in to the practice oflaw in the State ofMontana.
Arrangements for swearing in may be made by contacting the office of the Clerk of the
Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of April, 2021.
    94
    1  A/1 Ai
       Justices




2